Citation Nr: 0835337	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the reduction from 100 to 0 percent in the disability 
evaluation assigned for the veteran's service-connected 
prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran and J.S., his daughter, testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in July 2008.  A transcript is of record.



FINDINGS OF FACT

1.  Based on a VA examination in January 2006, a March 2006 
rating action proposed to reduce the rating for prostate 
cancer from 100 percent to 0 percent; the proposed reduction 
was implemented by a rating decision in June 2006.

2.  The veteran's daytime voiding interval is four to five 
hours, and the record on appeal indicates that he does not 
have nocturia, incontinence, recurrent urinary tract 
infections, renal colic, bladder stones, albumin constant or 
recurring, transient or slight edema, or hypertension.

3.  The RO's decision to reduce the disability evaluation for 
the veteran's service-connected prostate cancer was based 
upon full and complete medical evidence, and there are no 
extraordinary factors which produce an unusual disability 
picture with regard to the residuals of prostate cancer, such 
as to render the regular schedular rating standards 
impractical for application.



CONCLUSION OF LAW

The criteria for a noncompensable rating, and no more, for 
prostate cancer have been met from the effective date of the 
reduction from 100 percent, effective from September 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 3.344, 4.1-4.3, 
4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

A March 2006 letter from the RO advised the veteran of 
several actions with regard to his disability compensation 
award, including new grants of service connection (for 
disorders not on appeal) and a proposal to reduce his rating 
for prostate cancer from 100 percent to 0 percent.  A copy of 
the rating decision containing those actions was enclosed, as 
well as additional information about disability ratings and 
effective dates.

In December 2006, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision and July 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran, described above.  The VCAA duty to 
notify has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice errors did not affect the essential 
fairness of the adjudication because the letters, rating 
decision, and SOCs discussed above, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity or, as in the present case of reduction 
in rating, had not improved so as to justify the RO's action.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws, Regulations, and Analysis

Re-examinations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c). Malignant neoplasms of the genitourinary system are 
to be rated 100 percent during active malignancy or 
antineoplastic chemotherapy.  Six months following completion 
of such treatment, residual disability is to be determined by 
a mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 
7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day is rated as 20 percent disabling.  
38 C.F.R. § 4.115b.  Daytime voiding intervals between two 
and three hours or awakening two times per night to void is 
rated as 10 percent disabling.

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101, is rated as noncompensable (0 percent) 
rating.   Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101, is rated as 30 percent rating.  Constant albuminuria 
with some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under DC 7101, is 
rated as 60 percent disabling.  Persistent edema and 
albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion, is rated as 
80 percent disabling.  Renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria, or BUN 
more than 80mg%, or creatinine more than 8mg%, or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, is rated as 100 percent disabling.  
38 C.F.R. § 4.115a. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran underwent radiation therapy for prostate cancer 
from 2001 to 2002, and was placed on total androgen blockade 
with Zoladex and Casodex.  At his August 2002 VA examination 
he reported no urinary flow problems, and his last urinary 
tract infection had been 25 years beforehand.

In January 2006 the veteran was provided another VA 
examination.  His prostate specific antigen (PSA) had 
returned to normal and he had no lethargy, weakness, 
anorexia, or change of weight.  The veteran urinated every 
four to five hours, and there was no evidence of nocturia or 
incontinence.  In addition, he had no recurrent urinary tract 
infections, renal colic or bladder stones, or acute 
nephritis.

In August 2006, a VA physician assistant who had been 
treating the veteran wrote that prostate cancer was amongst 
the medical problems for which he had treated the veteran, 
and that the veteran should be restored to a 100 percent 
service-connected disability status.  R.H., a VA family nurse 
practitioner, wrote in August 2006 that the veteran was being 
treated for prostate cancer and that he would have 
intermittent hormone therapy.

The veteran underwent a VA genitourinary examination in 
January 2007, at which his claims file was reviewed.  He 
reported that he urinated every hour during the day and every 
four hours at night, but that this had been ongoing before 
his diagnosis with prostate cancer.  He was treated for 
urethral stenosis, which he had had for 20 years.  The 
veteran had hesitancy, but denied decreased urinary stream, 
dysuria, dribbling, or incontinence.  The VA examiner noted 
that the veteran's PSA readings had been less than 1.0, which 
is within the normal range, since May 2001.  In August 2006, 
the veteran's PSA was 0.1.  On examination, his prostate 
gland was not enlarged or detectable.  The examiner noted 
that no urologic reports were made after the veteran last saw 
the specialist in April 2003 and that he does not take 
medications related to his prostate cancer.  Based on the 
tested PSA levels, the examiner opined that the veteran most 
likely does not have a relapse of, or an active case of, 
prostate cancer.

At January 2007 VA treatment it was noted that the veteran's 
renal functions were impaired and that he had elevated 
creatinine and blood urea nitrogen (BUN) levels.  He was also 
being treated at a VA renal clinic in January 2007, and the 
treatment notes show that his renal function was described as 
"worse" with a rate of decline of 15 ml/mt/yr.  The 
BUN/creatinine ratio was 19 and the creatinine level was 1.8 
mg/dl.  It was noted that pre-renal factors could be 
contributing.  At March 2007 VA renal clinic treatment, the 
veteran reported feeling well since his last visit.  His 
renal function was stabilized, with an EGFE of 47 ml/mt.

At his July 2008 videoconference hearing, the veteran and his 
representative requested that the record be held open for 30 
days for the submission of additional evidence, and the 
undersigned acceded to their request.  In August 2008, the 
representative transmitted extensive medical evidence, as 
well as a personal statement by the veteran, to the Board, 
with a waiver of initial consideration by the RO.  Discussion 
of those items follows here.

At January 2008 VA treatment it was noted that the veteran 
had had chronic hematuria since November 2007, and that he 
did not have other complaints.  The veteran underwent bladder 
irrigation, after which his urine was clear.

In August 2008, Ms. H wrote that the veteran's PSA was 0.15.  
She also wrote that the veteran had type 2 diabetes mellitus, 
with target organ disease and significant kidney disease 
leading to marked anemia.  Mr. M wrote in August 2008 that 
the veteran had a long history of prostate cancer for which 
he had been treated by a urologist.  R.J., M.D., a urologist, 
wrote in August 2008 that the veteran had been under his care 
for prostate cancer since February 2001, and that in the past 
he had been treated with radiation and hormone therapy.  

The Board notes that there is contradictory evidence 
regarding the veteran's frequency of urination.  In January 
2006 the veteran said at his VA examination that he urinated 
every four to five hours, and there was no evidence of 
nocturia or incontinence.  At his January 2007 VA examination 
he reported that he urinated every hour during the day and 
every four hours at night, but that this was unchanged from 
before his diagnosis with prostate cancer.  The notes for the 
VA examination in August 2002 state, as to frequency, that 
there were not any urinary flow problems, and do not indicate 
the veteran's voiding intervals.  In addition, treatment 
records do not discuss his urinary frequency.  In light of 
the above evidence, the Board finds that the preponderance of 
the evidence is that the veteran urinates every four to five 
hours without nocturia, and that if he does urinate more it 
is not due to his prostate cancer.  Therefore, the veteran is 
not eligible for a compensable rating for urinary frequency 
because he does not have a daytime voiding interval between 
two and three hours and does not awake to void two times per 
night. 

Considering other potential criteria for the veteran, the 
Board notes that a compensable rating is not available for 
voiding dysfunction because he does not wear absorbent 
materials which must be changed less than two times per day.  
In addition, a compensable rating is not available for 
obstructed voiding because he does not have obstructive 
symptomatology with or without stricture disease requiring 
dilation 1 to 2 times per year.  A compensable rating is not 
available for urinary tract infections because the veteran 
does not use long-term drug therapy, have 1 - 2 
hospitalizations per year, and/or require intermittent 
intensive management for such infections.  Finally, a 
compensable rating is not available for renal dysfunction 
because the record does not show that he has albumin constant 
or recurring with hyaline and granular casts or red blood 
cells, transient or slight edema, or hypertension at least 10 
percent disabling.

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for the service-connected disability in issue, 
as the Court indicated can be done in this type of case.  In 
this case, the rating has been staged, from the initial 100 
percent evaluation to the present 0 percent, in conformity 
with the Rating Schedule.  As discussed above, the Board 
believes the RO's action in staging the ratings in this case, 
in the context of a reduction from the active-malignancy 
treatment and recovery, was proper.

The Board expresses its admiration for the lengthy and 
honorable service of the veteran, with service in Indochina, 
including Vietnam.  We also appreciate the helpful advocacy 
of the representative in this matter, as well as the support 
of the veteran's daughter in attending the hearing before the 
undersigned.  The veteran is encouraged to continue his 
medical care with VA, and to advise the RO in the event his 
symptoms from service-connected disabilities should increase. 


ORDER

Entitlement to a compensable rating for prostate cancer from 
September 1, 2006, is not warranted.


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


